DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/16/2021 have been entered. Claims 1-5 and 8-9 remain pending in the application. Claims 1 and 8 are amended, Claims 6 and 7 have been withdrawn, and Claim 9 is newly added. Applicant’s amendments to the Claims have overcome each and every drawing objection previously set forth in the Non-final Office Action mailed 06/16/2021. Applicant’s amendments to the specification have not overcome each and every objection previously set forth in the Non-final Office Action mailed 06/16/2021.  It is noted that Claims 6 and 7 are provided with the incorrect status identifier “(Withdrawn)”. The correct status identifier to be used is “(Canceled)”. 37 CFR 1.121 provides further details to status identifiers when making amendments to the claims. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer edge front, outer edge rear, outer edge left, and outer edge right (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities:
“to construct the two fasteners 109, 110” in lines 7-8 of page 7 should read “to construct the two fasteners 108, 109”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“from said outer edge to rear” in lines 7-8 should read “from a front outer edge to a rear outer edge” 
“from outer edge from left to right” in lines 8-9 should read “from a left outer edge to a right outer edge” 
“said vest” in lines 6 and 10 should read “said foldable vest”
“the front and the rear” in line 10 should read “a front and a rear”
Claim 8 is objected to because of the following informalities:  
“from said outer edge to rear” in lines 7-8 should read “from a front outer edge to a rear outer edge” 
“from outer edge from left to right” in lines 8-9 should read “from a left outer edge to a right outer edge” 
“said vest” in lines 6 and 10 should read “said foldable vest”
“the front and the rear” in line 10 should read “a front and a rear”
Claim 9 is objected to because of the following informalities:  
 “the vest” in lines 6 and 10 should read “the foldable vest”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 8, the phrase "may be carried in a pocket" renders the claim indefinite. It is unclear whether the foldable vest must be able to be carried in a pocket, or if this functional limitation is not required.  See MPEP § 2173.05(d). This limitation may be revised to recite “configured to be carried in a pocket”. 
Claims 2-5 and 9 depend from Claim 1 and are likewise indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sloot (US 2002/0098312 A1) in view of YAKEFEI Half Shirt Detachable Fake False Faux Collar (NPL), hereinafter referred to as Yakefei.
Regarding Claim 1, Sloot teaches a wearable identification apparatus to maximize visibility and reduce risk of injury in active shooter situations (paragraph [0036], “To increase the visibility of a wearer of the vest 10, the outer layer 44 can be made of glowing or retro-reflective material…having thus manufactured the vest, not only the safety of a wearer is enhanced, but also the vest becomes esthetically appealing, since the outer layer 44 can be screen-printed with an ornament or message,” wherein maximized visibility of a wearer would also help to reduce risk of injury in any emergency situation, including active shooter situations, and the message would identify the wearer), comprising a foldable vest (10) with an outer edge (40) and a neckline (20), said foldable vest that may be carried in a pocket comprised of a background material (12), edging material about said outer edge (40) and said neckline (20) (paragraph [0035], “front and back vest panels 26, 28 has a peripheral area 32 of the thermoplastic materials extending around the perimeter and bonded to the precut mesh fabric 12… accordingly the fabric has an edge 40 totally enclosed between the thermoplastic layers,” wherein the thermoplastic materials are the edging material and Fig. 1 shows the edging material extending around an outer edge (40) and neckline (20)), front and rear identification panels (48) (paragraph [0038], “an inner area of either one or both of the panels 26, 28 may have an applique 48 bonded to the mesh fabric,” wherein panels 26 and 28 are the front and back panels respectively), indicia of identification (paragraph [0036], “the outer layer 44 can be screen printed with an ornament or message,” wherein the ornament or message is the indicia of identification), a left fastener and a right fastener (paragraph [0039], “each of the front and back panels 26, 28 are manufactured with slots 36, 38. Adjustable straps 34 are threaded through these slots by the wearer to hold the vest close to the body,” wherein the straps (34) collectively refer to the left and right fasteners), and said front and rear identification panels (48) centered horizontally on both the front (26) and the rear (28) of said vest (Fig. 1 shows the front 
Examiner notes that while the vest of Sloot is not specifically directed to the function of being “foldable” and “carried in a pocket,” the vest is made of mesh and is flexible to fit around the body of the wearer, and as such is considered as being capable of being folded (paragraph [0034], “each of the front and back sides includes a precut layer of the mesh fabric 12”). As the vest of Sloot can be folded, it is also considered as capable of being placed into a pocket, for example a hoodie pocket, or a back pocket on a standard pair of pants. Sloot’s vest further includes each structural element of the vest as set forth herein, therein also anticipating the functional limitations (see MPEP § 2114).
Sloot does not teach wherein said vest when laid flat, having dimensions of approximately 21 inches in length as measured from said outer edge front to rear, by 14-7/8 inches in width, as measured from said outer edge from left to right.
Attention is drawn to Yakefei, which teaches an analogous article of apparel. Yakefei teaches a wearable apparatus comprising a vest, with an outer edge (see annotated Fig.) and a neckline (see annotated Fig.), a left fastener (see annotated Fig.) and a right fastener (see annotated Fig.), and said vest, when laid flat, having dimensions of approximately 21 inches in length as measured from said outer edge front to rear, by 14-7/8 inches in width, as measured from said outer edge from left to right (p. 1, second bullet point of Yakefei discloses “Size: Length:30cm/11.81",Collar wide:6cm/2.36",shoulder wide :38CM/14.96inch,” wherein the length is the length from the shoulder to a front edge, and as the front and back panels are identical in length (As shown in the annotated fig.), the total length is 23.6 inches, and wherein the shoulder width is the measurement from outer edge left to right. p. 3 further discloses “There may be 1 to 2 cm (0.4 to 0.8 inch) differences due to manual measurement,” therefore 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sloot to include the teachings of Yakefei such that the vest when laid flat, has dimensions of approximately 21 inches in length as measured from said outer edge front to rear, by 14-7/8 inches in width, as measured from said outer edge from left to right so as to minimize the size of the foldable vests, decreasing material needs and therefore production costs, especially as Sloot is silent as to the dimensions of the foldable vest, and further shows additional garments and objects of various sizes made in the same way as the vest. In support of this conclusion of obviousness, it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2141.04 IV A).

    PNG
    media_image1.png
    602
    1014
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sloot (US 2002/0098312 A1) in view of Yakefei (NPL), and further in view of Truesdale, III (US 2006/0030228 A1), Schellenbach (US 6450126 B1), and Desjardin (US 2008/0043458 A1).
Regarding Claim 2 in view of the indefiniteness as explained above, Sloot teaches all of the limitations of the apparatus of Claim 1, as discussed in the rejection above. Sloot further teaches in which the background material is comprised of a breathable mesh (paragraph [0034], “each of the front and back sides includes a precut layer of the mesh fabric 12,” wherein the open structure of mesh fabric would obviously make mesh breathable), and the front and rear identification panels (48) are comprised of reflective material (paragraph [0038], “applique 48, as better seen in Fig. 4, can be made of one or more vinyl layers such as an outer transparent layer 50 and an inner base layer 54 which encapsulates an intermediate layer 52 made of glow, retro-reflective, holographic or other material”).
Sloot does not teach wherein the mesh is ASNI-rated HiVis, treated with a fire-retardant, self-extinguishing coating, wherein the edging material is comprised of bias tape and sewn along said outer 
Attention is drawn to Truesdale, III (herein after referred to as Truesdale) which teaches an analogous article of apparel. Truesdale teaches a vest (28) comprising a background material (paragraph [0030], “a vest 28 also constructed of one or more fabric of the foregoing,” wherein the foregoing fabrics are the background fabrics and further meet the limitations as explained below). Truesdale further teaches wherein the background material is ASNI-rated HiVis material (paragraph [0012], “the fabric can be piece dyed to a high-visibility shade so as to comply with ANSI 107-1999”) treated with a fire-retardant, self-extinguishing coating (paragraph [0015], “in addition to the dye, a flame retardant compound can also be included in the dye bath, applied as an after dyeing surface treatment, or otherwise incorporated into the fabric fibers to enhance flame resistance”; paragraph [0011], “the resultant fabric is highly flame resistant. By way of example, fabrics comply with standards espoused by the National Fire Protection Agency,” wherein all flame retardant coated fabrics are obviously self-extinguishing to a degree). 
Attention is drawn to Schellenbach, which teaches an analogous article of apparel. Schellenbach teaches a vest (10) with an outer edge (38) and a neckline (24), said vest comprising a background material (12, 14, 30) and edging material about said outer edge and neckline (col. 5 ll. 50-54, “the edges of the garment device 10 are configured in any conventional manner one current mode being…edging the garment device”). Schellenbach further teaches wherein the edging material is comprised of bias tape and sewn along said outer edge and neckline (col. 5 ll. 50-54, “the edges of the garment device 10 are configured in any conventional manner… or edging the garment device with a conventional bias tape,” wherein the bias tape would have obviously been sewn as known to one of ordinary skill in the art). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sloot to include the teachings of: Truesdale such that the mesh is ANSI HiVis colored and treated with a fire retardant so that the wearer may be easily identified and afforded a level of protection when working in an environment where flames may be encountered (paragraph [0002], “utility linemen frequently wear high-visibility gear (e.g. vests coats or pants) when working near roadways that help passing drivers identify the linemen while they do their jobs. Due to the importance of being able to identify such persons, the American National Standards Institute (ANSI) has developed a standard for high-visibility safety apparel”; paragraph [0003], “given that certain personnel, such as utility linemen, are also exposed to environments in which electrical arcs and/or flames may be encountered, some high-visibility garments are comprised of flame resistant material”); . 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sloot (US 2002/0098312 A1) in view of Yakefei (NPL), and further in view of Truesdale, III (US 2006/0030228), Schellenbach (US 6450126 B1), and Desjardin (US 2008/0043458 A1) as applied to claim 2 above, and further in view of McNally et al. (US 2009/0070910 A1).
Regarding Claim 3, Sloot teaches all of the limitations of the apparatus of Claim 2, as discussed in the rejection above. 
Sloot does not teach in which the fasteners are comprised of nylon straps and buckles.
Attention is drawn to McNally et al., which teaches an analogous article of apparel. McNally et al. teaches a garment (102) with fasteners (116, 118). McNally et al. further teaches wherein the fasteners (116, 118) are comprised of nylon straps (paragraph [0013], “attachment means straps, such as straps 116, 118, 128, and 130, can be nylon straps”) and buckles (124, 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sloot to include the teachings of McNally et al. such that the fasteners are nylon straps with buckles so that the vest can be releasably attached using durable 
Regarding Claim 4, Sloot teaches all of the limitations of the apparatus of Claim 3, as discussed in the rejection above. 
Sloot does not teach in which the buckles are heavy duty side release buckles with corresponding male and female components.
Attention is drawn to McNally et al., which teaches an analogous article of apparel. McNally et al. teaches a garment (102) with fasteners (116, 118), and wherein the fasteners (116, 118) are comprised of nylon straps (paragraph [0013], “attachment means straps, such as straps 116, 118, 128, and 130, can be nylon straps”) and buckles (124, 126). McNally et al. further teaches wherein the buckles (124, 126) are heavy-duty side release buckles (paragraph [0012], “the fastener can be a side release buckle with two separate portions”) with corresponding male (126) and female (124) components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sloot to include the teachings of McNally et al. such that the buckles are heavy duty side release buckles with corresponding male and female parts to allow for easy and releasable attachment (paragraph [0012], “apron 102 can be releasably secured to the waist or a person by a waist attachment means comprising a first strap 116 and a second strap 118  attached to opposing outside edges 120 and 122, respectively, and a fastener that fastens first strap 116 to second strap 118”). 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sloot (US 2002/0098312 A1) in view of Yakefei (NPL), and further in view of Truesdale, III (US 2006/0030228), Schellenbach (US 6450126 B1), Desjardin (US 2008/0043458 A1), and McNally et al. (US 2009/0070910 A1), and further in view of Blackwell (US 2018/0360133 A1).
Regarding Claim 5, Sloot teaches all of the limitations of the apparatus of Claim 4, as discussed in the rejection above. 
Sloot does not teach the apparatus further comprising a plurality of universal extender straps.
Attention is drawn to Blackwell, which teaches an analogous article of apparel. Blackwell teaches an apparatus (1) with a fastener, the fastener comprising straps (15, 18) and side release buckles (17, 20) with corresponding male (17) and female (20) components. Blackwell further teaches the apparatus comprising a universal extender strap (21) (paragraph [0042], “extender strap 21, as illustrated in FIGS. 5 and 6, may be secured to the first buckle 17 and second buckle 20 of the shortened strap 15 and the elongated strap 18, respectively, via a first extender strap buckle 22′ and a second extender strap buckle 23”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sloot to include the teachings of Blackwell such that the vest comprises a plurality of universal extender straps to lengthen the left and right side fastener to allow the vest to fit a larger range of differently sized wearers (paragraph [0042], “the extender strap 21 may be used to accommodate larger patients wherein the drain support apron 1 would not fit around a patient’s waist”).
Regarding Claim 8 in view of the indefiniteness as explained above, Sloot teaches a wearable identification apparatus to maximize visibility and reduce risk of injury in active shooter situations (paragraph [0036], “To increase the visibility of a wearer of the vest 10, the outer layer 44 can be made of glowing or retro-reflective material…having thus manufactured the vest, not only the safety of a 
Sloot does not teach wherein said vest when laid flat, having dimensions of approximately 21 inches in length as measured from said outer edge front to rear, by 14-7/8 inches in width, as measured from said outer edge from left to right, the mesh is ASNI-rated HiVis, treated with a fire- retardant, self-extinguishing coating, bias tape sewn about said outer edge and said neckline, wherein the reflective material is ASNI-rated HiVis that contrasts with the color of said background material, and the indicia of 
Attention is drawn to Yakefei, which teaches an analogous article of apparel. Yakefei teaches a wearable apparatus comprising a vest, with an outer edge (see annotated Fig.) and a neckline (see annotated Fig.), a left fastener (see annotated Fig.) and a right fastener (see annotated Fig.), and said vest, when laid flat, having dimensions of approximately 21 inches in length as measured from said outer edge front to rear, by 14-7/8 inches in width, as measured from said outer edge from left to right (p. 1, second bullet point of Yakefei discloses “Size: Length:30cm/11.81",Collar wide:6cm/2.36",shoulder wide :38CM/14.96inch,” wherein the length is the length from the shoulder to a front edge, and as the front and back panels are identical in length (As shown in the annotated fig.), the total length is 23.6 inches, and wherein the shoulder width is the measurement from outer edge left to right. p. 3 further discloses “There may be 1 to 2 cm (0.4 to 0.8 inch) differences due to manual measurement,” therefore the total length of Yakefei can be within the range of 22.02-25.22 inches and the total width of Yakefei can be within the range of 14.19-15.76 inches, therefore the length of Yakefei can be approximately 21 inches and the width can be approximately 14 7/8 inches).
Attention is drawn to Truesdale, III (herein after referred to as Truesdale) which teaches an analogous article of apparel. Truesdale teaches a vest (28) comprising a background material (paragraph [0030], “a vest 28 also constructed of one or more fabric of the forgoing,” wherein the forgoing fabrics are the background fabrics and further meet the limitations as explained below). Truesdale further teaches wherein the background material is ASNI-rated HiVis material (paragraph [0012], “the fabric can be piece dyed to a high-visibility shade so as to comply with ANSI 107-1999”) treated with a fire- retardant, self-extinguishing coating (paragraph [0015], “in addition to the dye, a flame retardant compound can also be included in the dye bath, applied as an after dyeing surface treatment, or otherwise incorporated into the fabric fibers to enhance flame resistance”; paragraph [0011], “the 
Attention is drawn to Schellenbach, which teaches an analogous article of apparel. Schellenbach teaches a vest (10) with an outer edge (38) and a neckline (24), said vest comprising a background material (12, 14, 30) and edging material about said outer edge and neckline (col. 5 ll. 50-54, “the edges of the garment device 10 are configured in any conventional manner one current mode being…edging the garment device”). Schellenbach further teaches wherein the edging material is comprised of bias tape and sewn along said outer edge and neckline (col. 5 ll. 50-54, “the edges of the garment device 10 are configured in any conventional manner… or edging the garment device with a conventional bias tape,” wherein the bias tape would have obviously been sewn as is known to one of ordinary skill in the art). 
Attention is drawn to Desjardin, which teaches an analogous article of wearing apparel. Desjardin teaches a vest (100) comprised of a background material (104), front and rear identification panels (112), indicia of identification (paragraph [0026], “the vest 100 may be marked with the letters “POLICE,” “DOT,” “US ARMED FORCES,” a company name, or any other identifying insignia,”), and a left (108A, 110A) and right (108B, 110B) fastener. Desjardin further teaches wherein the front and rear identification panels (112) are comprised of ASNI-rated HiVis reflective material (paragraph [0021], “reflective strips 112 meet American National Standards Institute (ANSI) standards”) that contrasts with the color of said background material (paragraph [0020], “reflective strips 112 are a bright color that contrasts the surrounding environment but also contrasts the color of mesh 104”), and the indicia of identification are black letters (paragraph [0021], “these identifiers and messages may be printed on the mesh 104 using a contrasting color,” wherein the identifiers are referring to the indicia of identification (as cited above) which comprise letters, and while Desjardin does not teach the letters being black, it 
Attention is drawn to McNally et al., which teaches an analogous article of apparel. McNally et al. teaches a garment (102) with fasteners (116, 118). McNally et al. further teaches wherein the fasteners (116, 118) are comprised of two straps (116, 118) (McNally et al. does not teach explicitly wherein the straps are sewn into the garment, however Fig. 1 appears to show the straps (116, 118) sewn to the garment as shown by the dotted line, further it would have been obvious to one of ordinary skill in the art to attach the straps via sewing for a durable connection) and buckles (124, 126).
Attention is drawn to Blackwell, which teaches an analogous article of apparel. Blackwell teaches an apparatus (1) with a fastener, the fastener comprising two straps (15, 18) and side release buckles (17, 20) with corresponding male (17) and female (20) components. Blackwell further teaches the two straps configured to receive a universal extender strap (21) (paragraph [0042], “extender strap 21, as illustrated in FIGS. 5 and 6, may be secured to the first buckle 17 and second buckle 20 of the shortened strap 15 and the elongated strap 18, respectively, via a first extender strap buckle 22′ and a second extender strap buckle 23”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sloot to include the teachings of: Yakefei such that the vest when laid flat, has dimensions of approximately 21 inches in length as measured from said outer edge front to rear, by 14-7/8 inches in width, as measured from said outer edge from left to right so as to minimize the size of the foldable vests, decreasing material needs and therefore production costs, especially as Sloot is silent as to the dimensions of the foldable vest, and further shows additional garments and objects of various sizes made in the same way as the vest. In support of this conclusion of obviousness, it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sloot (US 2002/0098312 A1) in view of Yakefei (NPL), and further in view of Truesdale, III (US 2006/0030228), Schellenbach (US 6450126 B1), and Desjardin (US 2008/0043458 A1) as applied to claim 2 above, and further in view of Abraham (US 2017/0055602 A1) and Curran (US 2016/0095367 A1).
Regarding Claim 9, Sloot teaches all of the limitations of the apparatus of Claim 2, as discussed in the rejection above. 
Sloot does not teach in which the fasteners are comprised of reflective micro cord passed through grommets in the vest and fastened with one or more cord fasteners.
Attention is drawn to Abraham, which teaches an analogous article of apparel. Abraham teaches an apparatus (10) having a fastener, and further teaches wherein the fastener is comprised of cord (40) passed through grommets (42) in the apparatus and fastened with one or more cord fasteners (44) (paragraph [0042], “size adjustments between the breasts is provided by a lace or drawstring 40 that passes through eyelets 42, as seen in Fig, 1. Tightening and loosening of the drawstring 40 through the eyelets can be achieved with the use of a spring loaded barrel lock fastener mechanism 44,” wherein 
Attention is drawn to Curran, which teaches an analogous article of apparel. Curran teaches an apparatus (4) with a fastener (26), and further wherein the fastener comprises reflective cord (paragraph [0105], “the draw-cord is comprised of a stretchable material that is reflective,” and while Curran does not teach the cord as being a micro cord, it would have been obvious to one of ordinary skill in the art to use a thinner cord such as a micro cord as Curran could be predictably reconfigured to comprise a micro cord, and further as Curran does not provide any specific measurements of the cord). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sloot to include the teachings of Abraham and Curran such that the fasteners are comprised of reflective micro cord passed through grommets in the vest and fastened with one cord fastener so that the vest is capable of fitting a variety of sizes of wearers (paragraph [0042], “drawstring adjustment 40 between the breasts allows for universal sizing and fitting of the breast protective garment 10 to a wide range of upper body and breast sizes”) while the reflective micro cord affords a greater amount of visibility to the wearer during low light situations, especially as Sloot teaches apertures on the vest that receive a strap, which could be predictably modified to comprise grommets and micro cord (paragraph [0039], “each of the front and back panels 26, 28 are manufactured with slots 36, 38. Adjustable straps 34 are threaded through theses slots”). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-9 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 112(b) rejection of Claims 2-8, Applicant submits that the metes and bounds of the claim are not indefinite, as it would have been understood that materials as claimed and 
Regarding the 35 U.S.C. 102 rejection of Claim 1, Applicant submits that Sloot does not teach an indicia of identification with maximized visibility, and instead teaches a vest with an applique bonded to the exterior layer thereof, with an ornament or message screen printed on the applique. Examiner disagrees that Sloot does not teach an indicium of identification. The screen printed message on the applique is considered as equivalent to an indicia of identification, as the screen printed message can identify the wearer. Additionally, a screen printed ornament could also identify the wearer, for example Red Cross employees are often identified by a red cross ornamentation on their clothing/wearable articles. Further, there is no additional structure of the indicia of identification claimed that differentiates the indicia of identification  from that of Sloot, as the screen printed message of Sloot performs the function of identifying the wearer. Examiner also notes that while Sloot does not teach the indicia of identification being applied to the apparatus in such a manner that it functions to maximize the visibility of the indicia of identification, this is not explicitly claimed. Amended Claim 1 includes a similar functional limitation, however this limitation is in the preamble of the claim and thus is not directly related to the indicia of identification.  Further regarding the preamble limitation of the apparatus “to maximize visibility and reduce risk of injury in active shooter situations,” the determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Griffith et al. (US 5768706) teaches a wearable apparatus with left and right side fasteners, the apparatus only covering the upper torso of the wearer. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732